[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION RE: #108
The defendants' motion to strike dated March 24, 1997 was denied on April 28, 1997 and again on June 2, 1997.
A motion to strike tests the legal sufficiency of a pleading.RK Constructors, Inc. v. Fusco Corp. , 231 Conn. 381, 384 (1994). "The court must construe the facts in the complaint most favorably to the plaintiff." (Internal quotation marks omitted.)Faulkner v. United Technologies Corp. , 240 Conn. 576, 580 (1997). The court determines whether the plaintiff has stated a legally sufficient cause of action. Napoletano v. Cigna Healthcare ofConnecticut, Inc., 238 Conn. 216, 232-233.
The court finds that the plaintiff stated a legally sufficient cause of action therefore, the motion to strike was denied.
SANDRA VILARDI LEHENY, J.